DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              LINDA MAHER,
                                 Appellant,

                                    v.

                         WILLIAM D. MAHER,
                              Appellee.

                              No. 4D17-2968

                         [December 13, 2018]

   Appeal and cross-appeal from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Kathleen J. Kroll, Judge; L.T. Case
No. 50-2010-DR-011577-XXXX-NB.

  Lydia A. Worden and Jennifer E. Reisler of Beaulieu-Fawcett Law
Group, P.A., Delray Beach, for appellant.

   Randall Burks and Robin Bresky of Law Offices of Robin Bresky, Boca
Raton, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.